IN THE COURT OF APPEALS OF IOWA

                                  No. 18-1151
                              Filed August 7, 2019


JAMES MORIARTY,
    Plaintiff-Appellant,

vs.

STATE PUBLIC DEFENDER,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Michael D. Huppert,

Judge.



      James Moriarty seeks further judicial review of a final agency decision

terminating his indigent-defense contract. AFFIRMED.



      David L. Brown and Tyler R. Smith of Hansen, McClintock & Riley, Des

Moines, for appellant.

      Thomas J. Miller, Attorney General, and David M. Ranscht, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., Vogel, S.J.,* and Scott, S.J.*

      *Senior judges assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                           2


VAITHESWARAN, Presiding Judge.

       James Moriarty seeks further judicial review of a final agency decision

terminating his indigent-defense contract with the State Public Defender. He

contends (1) the agency’s findings of fact are unsupported by substantial evidence;

(2) “termination of [his] contract on an ‘at will’ basis is wholly irrational, illogical,

and unjustifiable”; (3) and he “was not provided sufficient process pursuant to Iowa

statutes, Iowa regulations, and the State and Federal Constitution.”

       In affirming the agency decision, the district court commented on “the

extraordinarily thorough and thoughtful factual delineation contained within the

final decision.” The court noted, “That decision (which is 49 pages in length)

identified virtually all of the pertinent facts that are at the heart of the parties’

positions.”

       We agree with the district court’s characterization. The agency’s detailed

and pertinent fact findings were supported by citations to the record. On our review

of the record, we have no trouble concluding that the final agency decision was

supported by substantial evidence. See Iowa Code § 17A.19(10)(f) (2017).

       Turning to Moriarty’s argument concerning “at will” termination, the final

agency decision-maker did not terminate his contract on an “at will” basis. To the

contrary, the decision-maker concluded “issues relating to termination at will” were

“unripe for review” and would remain so “unless the termination for cause is

reversed and a termination at will is then given effect.” In light of the agency’s

conclusion, we have nothing to review.

       Finally, Moriarty’s broad assertion that he was not provided sufficient

process in connection with the termination of his contract was cogently addressed
                                         3


by the final agency decision-maker under a constitutional, statutory, and regulatory

framework. We discern no legal error or irrational application of law to fact in the

agency’s exhaustive analysis. See id. § 17A.19(10)(c), (g), (i), (m).

      Like the district court, we affirm the agency decision in its entirety.

      AFFIRMED.